Exhibit 10.1 EXECUTION VERSION Amended and Restated Distribution Agreement This Amended and Restated Distribution Agreement (the “Agreement”) is made as of the 31st day of August, 2009, by and between Strategic Diagnostics Inc., a Delaware corporation having its principal place of business at 111 Pencader Drive, Newark, Delaware 19702-3322 USA (“SDI”), and the DuPont Qualicon Division of E. I. du Pont de Nemours and Company having a place of business at Experimental Station, Building 400, P.O. Box 80400, Route 141 and Henry Clay Road, Wilmington, Delaware 19880-0400 USA (“Distributor”). BACKGROUND A.SDI and Distributor entered into that certain Distribution Agreement, dated as of March 28, 2008, including as subsequently amended on December 19, 2008 and March 27, 2009 (the “Original Agreement”), pursuant to which SDI appointed Distributor as its non-exclusive distributor of non-SELECT™ Products within the Territory. B.SDI and Distributor desire to amend certain terms and conditions of the Original Agreement as further provided herein and desire that this Agreement amend and restate the Original Agreement in its entirety. C.SDI and Distributor desire to express their mutual intent to enter into a Joint Development Agreement (JDA) under which mutually agreed upon product development opportunities in the food pathogen space may be pursued. NOW THEREFORE, in consideration of their mutual promises and covenants herein set forth, and all other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: TERMS AND CONDITIONS 1.DEFINITIONS. 1.1“Affiliate” means any person that directly or indirectly controls, is controlled by, or is under common control with, a party to this Agreement to the extent of at least fifty percent (50%) of the income or voting interests of such person, or the ability to direct the affairs of such person. 1.2“Agreement” has the meaning ascribed to it in the preamble. 1.3“Customer” means a Territory Customer or an Expansion Territory Customer. 1.4“Distributor Indemnified Person” has the meaning ascribed to it in Section 11.2. 1.5“Distributor” has the meaning ascribed to it in the preamble. 1.6“Expansion Territory” means the United States of America. STRATEGIC DIAGNOSTICS INC. Amended and Restated Distribution Agreement 1.7“Expansion Territory Customer” means a customer who shall take delivery of the Products within the Expansion Territory. 1.8“Field” shall mean Food Safety testing. 1.9[The confidential material contained herein has been omitted and has been separately filed with the Commission.] has the meaning ascribed to it in Section 2.1(c). 1.10“Indemnified Party” has the meaning ascribed to it in Section 11.1. 1.11“Indemnifying Party” has the meaning ascribed to it in Section 11.1. 1.12“Initial Term” has the meaning ascribed to it in Section 13.1. 1.13“Laws” means all laws, statutes, rules, regulations, ordinances and other pronouncements having the effect of law in any jurisdiction in the Territory and, following the Second Expansion Date, the Expansion Territory in which the Products to be supplied hereunder are packaged, stored, shipped, handled, distributed or used, including those of any national, supra-national, regional, state, provincial, county, city, local or other Regulatory Authority therein. 1.14“Non-Conforming Product” has the meaning ascribed to it in Section 4.3(c). 1.15“Person” shall mean any natural person, corporation, partnership, limited liability company, proprietorship, association, trust, or other legal entity. 1.16“Products” means those products defined in Section 3.1 and in Appendix A attached hereto. 1.17“Purchase Orders” has the meaning ascribed to it in Section 4.2(a). 1.18“Region” means either Europe or Asia-Pacific/the Rest-of-World (excluding the Expansion Territory), as the context may require. 1.19“Regional Market Share Target” means the sales targets established for each Region in accordance with the terms hereof.The Regional Market Share Targets for each year of the Initial Term are set forth on Appendix F. 1.20“Regulatory Authority” means any national, supra-national, regional, state, provincial, county, city or local regulatory or governmental authority, agency, department, bureau, commission, council or other entity in a regulatory or governmental jurisdiction in the Territory and, following the Second Expansion Date, the Expansion Territory. 1.21“Renewal Term” has the meaning ascribed to it in Section 13.2. 1.22 “Second Expansion Date” has the meaning ascribed to it in Section 2.2(b). - 2 - STRATEGIC DIAGNOSTICS INC. Amended and Restated Distribution Agreement 1.23“Specifications” means the Product specifications as agreed upon by the parties and attached hereto as Appendix B. 1.24“SDI” has the meaning ascribed to it in the preamble. 1.25“SDI Intellectual Property” has the meaning ascribed to it in Section 8.1. 1.26“SDI Trademarks” shall mean the trademark rights for Rapid ChekR and SELECT™, which are the exclusive property of SDI. 1.27“Term” has the meaning ascribed to it in Section 13.2. 1.28“Territory” means the world, other than the United States of America. 1.29“Territory Customer” means a customer who shall take delivery of the Products within the Territory. 1.30“Trademarks” means with respect to SDI, those trademarks and designations of SDI that are listed on Appendix C and with respect to Distributor, those trademarks and designations of Distributor that are listed on Appendix C. 1.31“Transfer Prices” means the applicable Transfer Prices as set forth in Appendix A. 1.32“Yearly Target Amount” has the meaning ascribed to it in Section 2.3 below. 2.APPOINTMENT OF DISTRIBUTOR. 2.1Distribution within the Territory. (a)SDI hereby confirms the appointment of Distributor as a distributor of the Products in the Field within the Territory, and Distributor hereby confirms its acceptance of such appointment.In accordance with Distributor’s appointment as a distributor of the Products in the Territory, Distributor is authorized to solicit orders within the Territory for the purchase of Products by Territory Customers. (b)SDI and Distributor agree Distributor’s appointment as a distributor of the Products in the Territory is on a non-exclusive basis.SDI (on its own behalf and on behalf of its Affiliates, and their agents and other distributors) reserves the right to deal directly with any Territory Customer located within the Territory and to fill for its own account or third party distributor any order for Products that it receives directly from any such Territory Customer. (c)[The confidential material contained herein has been omitted and has been separately filed with the Commission.]. - 3 - STRATEGIC DIAGNOSTICS INC. Amended and Restated Distribution Agreement (d)Except as provided in Section 3 below, Distributor’s appointment as a distributor of the Products in the Field in the Territory is limited to the Products and excludes all other products manufactured or marketed by SDI or its Affiliates. 2.2Co-Exclusive Distribution in the Expansion Territory. (a)If and when Distributor’s cumulative purchases of all Products meets or exceeds the Yearly Target Amount and the Regional Market Share Targets for year two (2), each of SDI and Distributor agree that, unless expressly waived by Distributor or SDI, it will negotiate in good faith with the other to agree on the terms and conditions of an agreement (the “Expansion Agreement”) pursuant to which Distributor will be appointed as the co-exclusive distributor with SDI of the Products in the Expansion Territory (the “Expansion Agreement”), which agreement may be a separate agreement or an amendment to, or amendment and restatement of, this Agreement. (b)Upon the execution and delivery of, and pursuant to, the Expansion Agreement (the date of the Expansion Agreement being the “Second Expansion Date”), Distributor will be appointed by SDI as the co-exclusive distributor of the Products in the Expansion Territory and Distributor shall thereafter be authorized during the Term to solicit orders in both the Territory and the Expansion Territory for the purchase of Products by Customers unless otherwise provided in this Agreement or the Expansion Agreement. (c)SDI and Distributor agree Distributor’s appointment as a distributor of the Products in the Expansion Territory will be on a co-exclusive basis with SDI.Unless otherwise agreed, the Expansion Agreement shall reserve SDI’s right to deal directly with any Expansion Territory Customer located within the Expansion Territory and to fill for its own account any order for Products that it receives directly from any such Expansion Territory Customer. (d)Except as provided in Section 3 below or as otherwise agreed in the Expansion Agreement, Distributor’s appointment as a distributor of the Products in the Expansion Territory is limited to the Products and excludes all other products manufactured or marketed by SDI or its Affiliates. (e)SDI represents that, as of the date hereof, it is the sole distributor of Products in the Expansion Territory and can in its sole discretion appoint distributors of the Products in the Expansion Territory.Prior to the Second Expansion Date, SDI agrees that it shall not appoint any other person as a distributor of the Products in the Expansion Territory unless such appointment is subject to Distributor’s right hereunder to become the co-exclusive distributor of the Products with SDI in the Expansion Territory pursuant to the Expansion Agreement.Nothing herein shall prevent SDI from establishing distribution of any products or Products within the Territory. 2.3Yearly Purchase Targets and Regional Market Share Targets.Appendix F attached hereto sets forth the aggregate target number of test strips for purchases of all Products by Distributor for distribution within the Territory (the “Yearly Target Amount”) and the Regional Market Share Targets for each year of the Initial Term.Distributor and SDI shall negotiate in good faith to set the Yearly Target Amount and Regional Market Share Targets for each year of the Term following the Initial Term and the Yearly Target Amount and Regional Market Share Targets for each such year shall be set at least 30 days prior to the end of the Term. - 4 - STRATEGIC DIAGNOSTICS INC. Amended and Restated Distribution Agreement 2.4Sub-Distributors.In acting hereunder as a distributor of the Products in the Territory or the Expansion Territory, Distributor may utilize sub-distributors provided that (i) such sub-distributors agree in writing to be bound by terms and conditions consistent with the terms and conditions contained in this Agreement, and (ii) Distributor remains liable for all the work, acts and omissions of its sub-distributors, including compliance with the terms of this Agreement.No subcontracting shall release Distributor from its responsibility for its obligations under this Agreement. 3.PRODUCTS. 3.1OEM Products.The Products are those OEM, custom labeled products manufactured and/or offered for sale by SDI and its Affiliates and specified on Appendix A attached hereto. SDI reserves the right to discontinue making the Products in the Territory or the Expansion Territory for any reason or no reason upon sixty (60) days prior written notice to Distributor; provided, however, that (1) in the event of any complete or partial discontinuance of a Product, SDI shall, upon Distributor’s request, supply Distributor with a quantity of such discontinued Product in an amount as requested by Distributor (not to exceed the maximum amounts that SDI would be obligated to supply to Distributor hereunder had such Product not been discontinued upon the terms of this Agreement)or grant to Distributor the right to distribute SDI’s or its Affiliates’ product(s) that have replaced such discontinued Product (if any) upon the terms of this Agreement and custom label such replacement product(s) for Distributor, in which case such replacement product(s) shall be deemed Products for purposes of this Agreement and (2) in the event of any discontinuance of any portion, but not the whole, of a Product then Distributor shall continue to have the right to distribute the portions of such Product that have not been discontinued upon the terms of this Agreement and such portions shall be deemed Products for purposes of this Agreement. 3.2Product Intended Use.Distributor and sub-distributors shall not knowingly sell or offer to sell or otherwise market Products other than for their intended use.Products shall not be combined with Distributor’s or sub-distributor’s products or systems without the express written consent of SDI. 3.3Joint Development Agreement. The parties shall in good faith explore product development concepts and ideas in the food pathogen testing space.In the event that the parties identify a mutually agreed upon product development program they shall use commercially reasonable efforts to enter into said program under a Joint Development Agreement. - 5 - STRATEGIC DIAGNOSTICS INC. Amended and Restated Distribution Agreement 4.FINANCIAL PROVISIONS. 4.1Transfer Prices.SDI shall sell the Products to Distributor at SDI’s applicable Transfer Prices as provided in Appendix A.Such Transfer Prices shall be fixed for the Initial Term and shall apply to all purchases by Distributor of Products regardless of whether the Products are being purchased for distribution within the Territory or the Expansion Territory.Following the Initial Term, the Transfer Price for each Product may be increased on an annual basis provided that (i) the annual increase of a Transfer Price for any Product may not be more than five percent (5%) of the prior Transfer Price for such Product or, if greater, the proportionate percentage increase in the cost of raw materials price for such Product as supported by SDI documentation and (ii) that SDI provides at least sixty (60) days prior written notice of any such increase.In the event Distributor reasonably considers such price increases to be excessive, Distributor shall have the right at its discretion to discontinue the affected Product or to terminate this Agreement on ninety (90) days written notice to SDI.Notwithstanding anything contained herein to the contrary, in the event SDI or its Affiliates sell to a third party the Product(s) at lower price(s) or at better terms than the price(s) and terms set forth in this Agreement, SDI shall offer the lower price(s) and better terms to Distributor for as long as they are available to the third party; provided that Distributor is purchasing a comparable volume of the Product as such third party. 4.2Supply of the Product. (a)General.SDI shall use commercially reasonable efforts to produce and supply to Distributor its requirements of the Product in response to firm purchase orders for the Products (“Purchase Orders”) by the delivery dates specified.Distributor will not purchase any Products manufactured by SDI from any resellers or other distributors.Distributor will purchase the Products exclusively from SDI for sale in the Field within the Territory and, following the Second Expansion Date, the Expansion Territory. (b)Forecasting and Ordering. (i)Rolling Forecasts.The parties agree that at the beginning of each calendar quarter Distributor shall submit to SDI a non-binding forecast of Products that Distributor anticipates ordering from SDI during the following six (6) month period. (ii)Purchase Orders.Distributor acknowledges that Products are produced in full lot quantities of 400 cans per Product and that all Purchase Orders submitted by Distributor for Products shall be in full lot quantities.The form of Purchase Order is attached hereto as Appendix D.Each Purchase Order shall be placed by Distributor with SDI either by facsimile or e-mail and shall set forth for each Product, the quantity ordered (in full batch quantities) and delivery date.Distributor shall purchase all such Products ordered and delivered as specified in a Purchase Order.Should Distributor place a Purchase Order not in substantial conformance with the requirements set forth in this Section 4.2(b)(ii), or which exceeds 1600 cans per Product, SDI shall not be obligated to fill such orders within the specified lead time, or may reject such orders.However, SDI shall use its commercially reasonably efforts to fulfill all or the maximum portion of such non-conforming Purchase Order.If SDI notifies Distributor that it is unable to fill a Purchase Order, it shall indicate the portion of such purchase order SDI cannot supply by the requested delivery date and specify alternate delivery dates.All Products shall be ready for shipment from SDI’s Newark, Delaware location on the date as set forth in the applicable Purchase Order. All Product shall be delivered F.O.B. SDI or SDI’s contract manufacturer, and title, possession and risk of loss shall pass to Distributor upon delivery of Products to Distributor’s designated carrier. - 6 - STRATEGIC DIAGNOSTICS INC. Amended and Restated Distribution Agreement (c)Terms of Orders.The only terms in a Purchase Order, submitted by Distributor and accepted by SDI, that are recognized under this Agreement are those that pertain to quantity, delivery dates and the Products ordered.No other terms that would modify the obligations of the parties under this Agreement are accepted. 4.3Quality. (a)Specifications.SDI hereby warrants to Distributor that the Products sold to Distributor hereunder shall meet the Specifications as of the date of sale, are fit for their intended use and comply with all laws and regulations applicable to their manufacture, sale, packaging and labeling. (b)Independent Testing.In the event of an unresolved dispute as to conformity of a Product with the applicable warranties set forth in subsection (a) above, the parties shall within thirty (30) days appoint an independent first class laboratory to undertake the relevant testing and its findings shall be conclusive and binding upon the parties.All costs relating to this process shall be borne solely by the unsuccessful party. (c)Replacement Product.Where Product which has been delivered has been shown not to conform to the warranties set forth in subsection (a) above (“Non-Conforming Product”), and such non-conformity is not attributable to the acts or omissions of Distributor, SDI shall, at its option, (i) replace or repair such Non-Conforming Product, or (ii) refund the purchase price in each case within forty-five (45) days of the receipt by SDI of the Non-Conforming Product and SDI shall reimburse Distributor in respect of the costs incurred by Distributor in relation to any testing, handling, destruction or return of the Non-Conforming Product.Distributor’s sole remedies in respect of any failure by SDI to supply Product conforming to Specifications are set out in this Section 4.3(c). 4.4Payment.Payment shall be made by Distributor for Products ordered hereunder in US Dollars on a net sixty (60) days from date of invoice, no cash discount basis.Undisputed over due amounts shall bear interest at a rate equal to one percent (1%) in excess of the prime lending rate of interest from time to time announced by The Wall Street Journal as its reference rate for commercial loans.In the event that Distributor’s account should become delinquent, SDI reserves the right to impose C.O.D. payment terms or to require payment at the time each order is placed by irrevocable letter of credit complying with the “Uniform Customs and Practices for Documentary Credit” drawn upon a bank satisfactory to SDI.It is expressly agreed that in the event that any undisputed amount owed with respect to the purchase of Products remains unpaid for a period of ninety (90) days or more, SDI shall have the right to terminate this Agreement immediately upon written notice to Distributor. 4.5Audit.Distributor shall keep accurate and complete records of its activities hereunder for the Term of this Agreement and for a period of three (3) years from date of termination of this Agreement.SDI shall have the right, but not the obligation, upon reasonable notice, to conduct an audit of Distributor’s and its sub-distributors’ books, records and facilities to determine if Distributor and its sub-distributors have complied with its obligations hereunder. - 7 - STRATEGIC DIAGNOSTICS INC. Amended and Restated Distribution Agreement 5.CERTAIN DUTIES OF THE PARTIES. 5.1Efforts To Secure Orders.Distributor shall exert its commercially reasonable efforts to promote the sale of the Products within the Territory and, following the Second Expansion Date, within the Expansion Territory.
